Citation Nr: 1709860	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for sleep apnea, secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978, and the Army National Guard from July 1986 to December 1986; to February 1988 to April 1989; to July 1992 to March 1993; and from April 1995 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issues of entitlement to service connection for a left leg condition and sleep apnea are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied entitlement to service connection for a left knee condition, and the Veteran did not appeal this decision.

2.  Evidence received since the July 2003 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the July 2003 rating decision with regard to a left knee condition is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for a left leg condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his claim for entitlement to service connection for a left knee condition should be reopened.  For the following reasons, the Board agrees.

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In July 2003, the Veteran's claim for entitlement to service connection for a left knee condition was denied by the Columbia, South Carolina RO, as there was no evidence the condition occurred in or was caused by service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103.

Several years later, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the July 2003 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  The Veteran, for example, submitted an explanation of how the injury occurred and explained why he was unable to submit evidence from his former colleagues attesting to the injury.  This new evidence clearly addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.

REMAND

The Veteran contends that he is entitled to service connection for a left knee condition and sleep apnea, secondary to his service-connected PTSD.  For the following reasons, the Board finds remands warranted for additional Compensation and Pension (C&P) examinations.

Concerning the Veteran's knee claim, a review of the evidence reveals that the Veteran has not yet been provided with a C&P examination to determine the nature and etiology of his condition.  Numerous treatment records confirm the Veteran's left knee degenerative joint disease.  Given the available evidence of record, a VA examination is necessary to determine the etiology of the Veteran's condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim for sleep apnea, secondary to PTSD, the Veteran underwent a C&P examination in September 2012.  The examiner concluded it was less likely than not that the Veteran's sleep apnea was linked to his PTSD, as, the examiner opined, "sleep apnea is a specific disorder caused by structural abnormality resulting in repetitive collapse of the upper airway during sleep."  The Board concludes the examiner's rationale is not adequate, as it fails to discuss the latest literature finding an increased prevalence of sleep apnea in veterans with severe PTSD.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that examiners may have an obligation to discuss research in the medical literature).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's left knee condition.  The examiner is asked to determine whether it is as likely as not (50 percent probability or greater) that the Veteran's knee condition is linked to his fall from a truck in service.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's sleep apnea.  The examiner is asked to determine whether it is as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused by or aggravated by the Veteran's severe service-connected PTSD.

***In making this determination, the examiner is asked to particularly discuss a May 2015 study demonstrating a link between veterans with severe PTSD and obstructive sleep apnea.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




